DETAILED ACTION
Claims 1-20 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The following terms are not clearly understood:
Claim 1 recites, “whereby the system optimizes analysis node cache performance while avoiding distributing analysis workloads based on assigning tenants to analysis nodes and while avoiding distributing analysis workloads based on assigning users randomly to analysis nodes”. The claim limitation requires that the system optimizes cache performance by avoiding distributing workloads. It is unclear from the 
Claim 7 recites, “in response to the finding, distributing analysis workload AWi to the analysis node ANj, thereby optimizing performance of analysis workloads which involve security peers of accessor Ak”. It is unclear how the optimizing is enabled as a result of distributing analysis workloads. The claim does not provide the necessary description for achieving the optimizing. For purposes of examination, the limitation “thereby optimizing performance of analysis workloads” will be treated as intended use. The recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Claim 15 is rejected for the same reasons as claim 7 above. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 6, and 16-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chandolu et al. (US PG Pub No. US 2014/150066 A1).
Chandolu was disclosed in IDS dated 04/16/2021.

Regarding claim 1, Chandolu teaches a performance-optimized computing system, comprising: 
a set of N analysis nodes, N being at least 2, each analysis node including an analysis memory and an analysis processor, the analysis memory including a cache (Fig 1, (12): “computer system/server”, (32): “cache”; [0037], wherein computer system/server 12 may be practiced in distributed cloud computing environments where tasks are performed by remote processing devices that are linked through a communications network); 
a clustering processor in operable communication with a clustering memory, the clustering processor configured to perform steps for performance optimization which include (a) clustering resource accessors into at least N accessor clusters ([0051], wherein “information technology department, a human resources department, and a finance department … an administrator may create domains for these different 
whereby the system optimizes analysis node cache performance while avoiding distributing analysis workloads based on assigning tenants to analysis nodes ([0055], wherein “domains can be defined to represent different entities (e.g. different 

Regarding claim 2, Chandolu teaches wherein each analysis node comprises at least one of the following: a physical server, a virtual server, a virtual machine, a container, or a machine in a cloud (Fig 1; [0047]). 

Regarding claim 3, Chandolu teaches wherein clustering resource accessors comprises at least one of the following: clustering based at least partially on an organization chart; clustering based at least partially on communications between accessors; clustering based at least partially on accessor membership in a security group; or clustering based at least partially on similarity of accessor security permissions ([0052], wherein “organizational task division”; [0089]). 

Regarding claim 6, Chandolu teaches wherein for at least one i and j, performing the analysis workload AWi on the analysis node ANj includes at least one of the following: processing statistical data about resource accesses, the statistical data cached on the analysis node ANj; or processing event data generated by resource access attempts, the event data cached on the analysis node ANj ([0057]). 

Regarding claim 16, Chandolu teaches a computer-readable storage medium configured with data and instructions which upon execution by a processor cause a computing system to perform a method for software performance optimization, the method comprising: 
clustering resource accessors into at least N accessor clusters, where N is at least three ([0051], wherein “information technology department, a human resources department, and a finance department … an administrator may create domains for these different departments”; [0055], wherein “the domain can be defined to represent any grouping of users desired, including users from more than one entity, organization, etc.”); 
assigning each accessor cluster to an analysis node in a set of N analysis nodes ([0055], wherein “a root user, super user, etc. can define domains and/or clients, associate domains and/or clients with users and objects”; [0051], wherein “support access to one or more objects (e.g., devices, file systems, file sets, volume groups, files, applications) … invoking an object”; [0049], wherein “workloads and functions which may be provided … data analytics processing”); 
identifying a resource accessor Ak that is associated with an analysis workload AWi; finding the same resource accessor Ak in an accessor cluster ACm that is assigned to an analysis node ANj (Fig 4 (102), wherein “determine that access control is being attempted by a user from a client on an object”; Fig 4 (104), wherein “determine a domain identifier associated with the user”; Fig 4 (112-114), wherein “evaluate one or more isolation rules for permitting an attempted control access to the object”; [0074], wherein “the rules may define whether a domain identifier associated with a user is one 
distributing analysis workload AWi to the analysis node ANj, thereby optimizing performance of analysis workloads which involve peers of accessor Ak  ([0048], wherein “management layer 64 may provide functions … access control for cloud consumers and tasks”). 

Regarding claim 17, Chandolu teaches wherein the method avoids assigning resource accessors to analysis nodes by assigning tenants to analysis nodes when resource accessors are affiliated with tenants ([0055], wherein “domains can be defined to represent different entities (e.g. different departments, work groups of an organization.. including users from more than one entity, organization”, therefore tenants are not assigned to analysis nodes). 


Regarding claim 18, Chandolu teaches performing a respective analysis workload on each analysis node, wherein said performing includes: identifying a resource accessor which is a security peer of a resource accessor that belongs to a cluster assigned to the analysis node; and retrieving data about the security peer from a data cache on the analysis node instead of retrieving the data from a location outside the analysis node ([0069]; [0071]) 

Regarding claim 19, Chandolu teaches wherein distributing analysis workload AWi to the analysis node ANj comprises caching on ANj statistical data about resource access attempts by resource accessor Ak and statistical data about resource access attempts by at least one security peer of Ak ([0062-64]). 

Regarding claim 20, Chandolu teaches performing analysis workload AWi on the analysis node ANj, wherein the performing includes determining that resource accessor Ak attempted to access a resource Rnew that was not previously accessed by Ak, and ascertaining whether one or more security peers of Ak have accessed Rnew ([0064]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chandolu et al. (US PG Pub No. US 2014/150066 A1).

Regarding claim 4, Chandolu does not teach wherein the system clusters resource accessors into at least five times N accessor clusters. 
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to cluster resource accessors into at least five times 

Regarding claim 5, Chandolu does not teach wherein a physical processing unit operates both as part of one of the analysis processors and as part of the clustering processor. 
It is old and well known that physical processing units act as general processors that can be used to perform a variety of tasks. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention that a physical processing unit operates both as part of one of the analysis processors and as part of the clustering processor. If a person of ordinary skill in the art can implement a predictable variation, and would see the benefit of doing so, §103 likely bars its patentability.  KSR v. Teleflex


Claims 7-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chandolu et al. (US PG Pub No. US 2014/150066 A1) in view of Elsner et al. (US PG Pub No. US 2019/349391 A1).
Elsner was disclosed in IDS dated 04/16/2021.

Regarding claim 7, Chandolu teaches a method of software performance optimization, the method comprising: 
clustering resource accessors into at least N accessor clusters, at least a majority of the resource accessors in each cluster being security peers of one another ([0051], wherein “information technology department, a human resources department, and a finance department … an administrator may create domains for these different departments”; [0055], wherein “the domain can be defined to represent any grouping of users desired, including users from more than one entity, organization, etc.”);
assigning each accessor cluster to an analysis node in a set of N analysis nodes ([0055], wherein “a root user, super user, etc. can define domains and/or clients, associate domains and/or clients with users and objects”; [0051], wherein “support access to one or more objects (e.g., devices, file systems, file sets, volume groups, files, applications) … invoking an object”; [0049], wherein “workloads and functions which may be provided … data analytics processing”); 
receiving a description DAWi of an analysis workload AWi; identifying a resource accessor Ak using the description DAWi; finding the same resource accessor Ak in an accessor cluster ACm that is assigned to an analysis node ANj (Fig 4 (102), wherein “determine that access control is being attempted by a user from a client on an object”; Fig 4 (104), wherein “determine a domain identifier associated with the user”; Fig 4 (112-114), wherein “evaluate one or more isolation rules for permitting an attempted control access to the object”; [0074], wherein “the rules may define whether a domain identifier associated with a user is one of the domain identifiers in the set of domain identifies associated with an object that is permitted access”; [0082], wherein “if an 
in response to the finding, distributing analysis workload AWi to the analysis node ANj, thereby optimizing performance of analysis workloads which involve security peers of accessor Ak ([0048], wherein “management layer 64 may provide functions … access control for cloud consumers and tasks”). 
Chandolu does not teach the analysis workload AWi related to resource access activity by at least one accessor.
Chandolu discloses in Fig 3 (66) data analytics processing, therefore Chandolu proposes to analyze any type of data. Furthermore, it is old and well known to analyze data related to the behavior of a user. For example, Elsner teaches detecting user behavior deviation from a group of users ([0003]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention that the analysis workload AWi related to resource access activity by at least one accessor. One would be motivated by the desire to analyze data related to the behavior of a user.

Regarding claim 8, Elsner teaches performing the analysis workload AWi on the analysis node ANj, wherein said performing includes at least one of the following: producing a user behavior analytics result; adjusting an anomalousness score for activity by resource accessor Ak, based at least in part on activity by security peers of Ak; or detecting an abnormal user behavior ([0003]). 

Regarding claim 9, Elsner teaches performing the analysis workload AWi on the analysis node ANj, wherein said performing includes: identifying a resource accessor Ak-peer, where Ak-peer is a security peer of resource accessor Ak; and retrieving data Dk-peer about accessor Ak-peer, data DK-peer retrieved from a data cache on the node ANj, and avoiding retrieving data Dk-peer from a location outside the node ANj ([0050]). 

Regarding claim 10, Chandolu teaches wherein clustering resource accessors comprises at least one of the following: treating as security peers accessors who attempted to access the same resource as one another; treating as security peers accessors who have similar resource access behavior; treating as security peers accessors who have similar security permissions; or defining clusters based at least in part on security peer groups ([0052]). 

Regarding claim 11, Chandolu does not teach wherein clustering resource accessors comprises at least one of the following: using a k-means clustering algorithm; or using a k-nearest-neighbors clustering algorithm. 
It is old and well known to group entities together that are located closest to each other. A patent claim can be proved obvious merely by showing that the combination of elements was obvious to try.  When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product is not of innovation but of ordinary skill and common sense.  KSR v. Teleflex

Regarding claim 12, Chandolu does not teach the method clusters resource accessors into at least ten times N accessor clusters. 
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to clusters resource accessors into at least ten times N accessor clusters. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation, In re Aller 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), see MPEP 2144.05, II.

Regarding claim 13, Elsner teaches wherein the method clusters at least one thousand resource accessors into at least twenty accessor clusters, and distributes analysis workloads to at least ten analysis nodes ([0050]). 

Regarding claim 14, Chandolu teaches wherein the method avoids randomly assigning resource accessors to analysis nodes ([0055], wherein users are not randomly assigned to analysis nodes). 

Regarding claim 15, Chandolu does not teach the method assigns at least fifty percent of resource accessors to the same analysis node as at least sixty percent of their security peers. 
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to assign at least fifty percent of resource accessors 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC C WAI whose telephone number is (571)270-1012. The examiner can normally be reached Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on 571-272-3756. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/Eric C Wai/Primary Examiner, Art Unit 2195